DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-15 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, drawn to a pharmaceutical composition in the reply filed on 29 March 2022 is acknowledged.  Applicant’s election of species (a), a monoclonal antibody directed against an oncostatin m receptor or subunit, in the reply filed on 29 March 2022 is also acknowledged.
Claims 5, 7-9 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2022.
Claims 1-4, 6, 10, and 11 are under consideration in the instant application as they read upon the elected species of monoclonal antibody specifically directed against oncostatin M (OSM) receptor.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/519,091, filed on 13 April 2017.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1a.	Claims 1-4, 6, 10, and 11 are rejected as being indefinite because the terminology “phenomena associated thereto” in claim 1, line 10, is a relative term which renders the claims indefinite. The term “phenomena associated thereto” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, claim 1, lines 8-9 recites “treatment of pathological conditions of impaired cell mobilization from bone marrow to peripheral blood and/or treatment of phenomena associated thereto”.  It is not clear what the phrase “phenomena associated thereto” is referring to.  Additional conditions (and if so, which ones)?  Symptoms?  Side effects? 
1b.	Claim 10 is rejected as being indefinite because the claim recites that the pharmaceutical composition further comprises a vector for the therapeutic agent.  However, claim 1 is broad in that it only recites a therapeutic agent that inhibits production and/or action of a human OSM.  There is no requirement in claim 1 that the therapeutic agent is a nucleic acid sequence (which may further be comprised in a vector).  For instance, the elected species of therapeutic agent is a monoclonal antibody of OSM receptor (a protein), which cannot be comprised in a vector.  Therefore, it is not clear how therapeutic agents that are proteins and small molecule compounds, for example, are to be comprised in a vector, as required by claim 10.  
1c.	The phrase “which are not an integral part of the pharmaceutical composition” in claim 11, line 3 is a relative phrase which renders the claim indefinite. The phrase “which are not an integral part of the pharmaceutical composition” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 11 requires that the therapeutic agent is in combination with a chemotherapy and/or growth factor. Thus, since this combination is a requirement in claim 11, it is a part of the pharmaceutical composition.  The phrase “which are not an integral part of the pharmaceutical composition” is contradictory.  It is not clear how the chemotherapy and/or growth factor would not be an integral part of the composition since they are now recited.  Does Applicant intend the chemotherapy and/or growth to be included in the pharmaceutical composition or are they optional?  The metes and bounds of this phrase cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al. (U.S. Patent 7,572,896).
Mather et al. teach a monoclonal anti-oncostatin M receptor beta (OSM-R.beta) antibody that binds human OSM-R.beta (column 1, lines 1-21 column 3, lines 51-60; columns 36-37, Examples 2-3; columns 39-40, Example 5).  Mather et al. teach that anti-OSM-R.beta antibody, LUCA38, is an antagonist antibody that inhibits growth of cancer cell lines in vitro and in vivo (columns 41-43, Examples 7-9).  Mather et al. disclose a pharmaceutical composition comprising said antibody (column 5, lines 19-34; column 26, lines 36-46; column 42, lines 17-22; column 43, 23-29).  Mather et al. indicate that in addition to the anti-OSM-R.beta antibody, compositions of the invention may comprise suitable pharmaceutically acceptable carriers, comprising excipients and auxiliaries known in the art (column 33, lines 49-67 through column 34).  Mather et al. teach that the anti-OSM-R.beta antibody polynucleotide sequence may be cloned into a vector for expression or propagation (column 17, lines 27-37; column 20, lines 37-57).  Mather et al. also disclose that the anti-OSM-R.beta antibody may be conjugated to or associated with a chemotherapeutic molecule (column 29, lines 31-67; column 30, lines 1-67; column 31, lines 1-41).
Applicant is reminded that a compound and all of its properties are inseparable; they are one and the same thing and simply stating a property of an agent that inhibits action of human oncostatin M (i.e., to induce bone marrow stem cell mobilization from bone marrow to peripheral blood during treatment of cardiovascular diseases) does not render the claimed pharmaceutical composition free of the art (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  MPEP 2111(I) states that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Additionally, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable (In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)).



Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Minehata et al. Int J Hematol 84: 319-327, 2006 (teach that oncostatin M maintains proper microenvironment for bone marrow hematopoiesis and retains hematopoietic progenitors in bone marrow)

References that disclose additional anti-OSMR antibodies:
Arnett et al. WO 2014/194274 (see entire document, particularly pages 77-81, 83)
Braun et al. US 2012/0121579
Morikawa et al. WO 2013/168829 (see entire document, particularly pages 8-13)
Mosley et al. U.S. Patent 5,783,672
Yao et al. U.S. Patent 7,638,126


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
04 May 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647